PER CURIAM.
This cause comes before us upon the same testimony that was presented when it was last here. Wright v. Bragg, 37 C. C. A. 574, 96 Fed. 729. It is urged that that judgment was erroneous, and that we should review oun former decision and correct the supposed error. That decision, however, is the. law of the case, and we are without authority, upon this appeal, to disturb that judgment. Supreme Lodge Knights of Pythias v. Lloyd, 46 C. C. A. 153, 107 Fed. 70; United States Life Ins. Co. of City of New York v. Cable, 39 C. C. A. 264. 98 Fed. 761. The judgment is affirmed.